[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  JULY 16, 2008
                               No. 07-13276
                                                                THOMAS K. KAHN
                           Non-Argument Calendar
                                                                    CLERK
                         ________________________

                    BIA Nos. A95-237-495 & A95-237-496

JOSE FERNANDO PALACIOS,
CLARIVEL OSORIO,

                                                                Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                 (July 16, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Jose Fernando Palacios and his wife, Clarivel Osorio, petition for review of
the order of the Board of Immigration Appeals that affirmed the denial of their

applications for asylum and withholding of removal. Palacios argues the

Autodefensas Unidas de Colombia (AUC) persecuted him in Colombia on account

of his political opinion. The government responds that Palacios has waived any

challenge to the finding by the Board that recent developments in Colombia have

established that Palacios’s alleged fear is no longer well-founded. We deny the

petition.

       We review the decision of the Board because it did not expressly adopt the

opinion or reasoning of the Immigration Judge. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). We review legal issues de novo. Mohammed v.

Ashcroft, 261 F.3d 1244, 1247 (11th Cir. 2001). Factual findings are reviewed

under the substantial evidence test. Al Najjar, 257 F.3d at 1283. Under that test, we

must deny relief if the decision of the Board is “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id. at

1284. “To reverse a factual finding by the [Board], [we] must find not only that the

evidence supports a contrary conclusion, but that it compels one.” Farquharson v.

U.S. Att’y Gen., 246 F.3d 1317, 1320 (11th Cir. 2001). We review the findings of

the Board in the light most favorable to the government. Adefemi v. Ashcroft, 386

F.3d 1022, 1027 (11th Cir. 2004) (en banc). A petitioner abandons an issue if he

fails to offer any argument about that issue in his initial brief. Sepulveda v. U.S.
                                           2
Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

      To establish eligibility for asylum, the alien must, with specific and credible

evidence, prove a “well-founded fear” of future persecution based on a protected

ground. 8 C.F.R. § 208.13(b). If the petitioner proves past persecution, there is a

rebuttable presumption that he has a well-founded fear of future persecution. Id. §

208.13(b)(1). The government may rebut the presumption by proving that the

circumstances in the petitioner’s country have changed to the extent that the

petitioner no longer has a well-founded fear of persecution. Antipova v. U.S. Att’y

Gen., 392 F.3d 1259, 1264 (11th Cir. 2004). A failure to establish entitlement to

asylum necessarily means that the corresponding application for withholding of

removal fails. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005).

      In his initial brief, Palacios does not challenge the finding by the Board that,

because the AUC declared a cease fire in 2004 and demobilized in 2006, Palacios

no longer has a well-founded fear of persecution by that group. Palacios’s failure

to challenge that dispositive finding means that he has waived any argument

against the denial of his applications for asylum and withholding of removal. We

deny Palacios’s petition.


      PETITION DENIED.




                                          3